DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended claims to remove the 112(f) interpretation in claim 12 and 16. Applicant has further amended claims to overcome the 112(b) rejection and incorporate allowable subject matter into independent claims 1 and 12. Applicant has not filed a terminal disclaimer and has not amended claims 18-20, so the Double Patenting rejection of claims 18-20 is maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim18-20 of U.S. Patent No. 10,914,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,914,716 completely overlap in scope of claims 18-20 of the instant application. 
35 USC § 101
Claims 1-20 are not rejected under 35 U.S.C. 101 because the abstract concepts are integrated into practical applications through the use of particular machines (particle mater count devices, monitor station devices for various atmospheric areas).
Examiner’s note
Although applicant claims “a second period of time” applicant does not claim a first period of time. Under broadest reasonable interpretation, any time period that fulfills the claim limitations can be interpreted as a second period of time.
Allowable Subject Matter
Claims 1-14, 16-17 are allowed. 
Claim 15 is cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1-14, 16-17, the closest prior art of record,  Arling et al., “Air Quality Sensor Network for Philadelphia –Data Validation-“, 2010 (hereinafter Arling) in view of Hart et al. (U.S. Patent No. 9,995,667) (hereinafter Hart), teaches the following:
Regarding claim 1, Arling teaches determining a relationship between first particulate matter mass data and first particulate matter count data (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. relationship) where F is the final concentration. O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage, and C is the correction factor (i.e. depends on first particulate matter mass data)”, bottom of page 3-line 1 page 4; Page 3 recited that data was collected for 33 days and collected 3177 useable data points. Examiner considered the first set of data points as the first PM mass data and count data and the second data point as the second pm mass and count data.),
determining, by the one or more components, a first conversion model based on relationships between a particulate matter count and a particulate matter mass, wherein the first conversion model converts the particulate matter count to the particulate matter mass based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
and evaluating, by the one or more components  (e.g. “This project uses Dylos DC1100 Pro laser particle counters to accomplish the task of monitoring PM concentration”, see page 1 section Theory), second particulate matter mass data for a first atmospheric area (e.g. “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2), wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  
Arling does not explicitly teach one or more components operatively coupled to a processor.
Hart teaches one or more components operatively coupled to a processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU), 
and a value of a relative direct current offset being above or below a threshold value of the relative direct current offset (e.g. “Digital baseline correction algorithms may also be necessary as part of the peak detection and sizing algorithm.  Dark current (i.e. direct current offset) and optical/stray light background noise may be actively adjusted to and subtracted from the data set by taking periodically taking dark sensor readings”, see column 10 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
Although Arling and Hart do not explicitly teach determining relationships (i.e. a plurality of relationships), a person having ordinary skill in the art at the time of filing could use various conditional parameters of humidity, as taught by Arling, to calculate multiple relationships, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However the prior art alone or in combination fails to teach wherein the model selection component selects the first conversion model or the second conversion model based on the current relative direct current offset value being above or below a threshold relative direct current offset value.
Dependent claims 2-11 also distinguish over the prior art for at least the same reasons as claim 11.
Regarding claim 12, Arling teaches receives first particulate matter mass data and first particulate matter count data (e.g. Page 3 recited that data was collected for 33 days and collected 3177 useable data points. Examiner considered the first set of data points as the first PM mass data and count data and the second data point as the second pm mass and count data.);
determining a first conversion model based on relationships between a particulate matter count and a particulate matter mass, wherein the first conversion model converts the particulate matter count to the particulate matter mass based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
wherein the system also evaluates second particulate matter mass data for a first atmospheric area, wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “Finally, the following equation will convert the number particles per 0.01 cubic feet to the number of micrograms per cubic meter and the results can be directly compared with other EPA data: 𝑃𝑀𝐶𝑜𝑛𝑐𝑒𝑛𝑡𝑟𝑎𝑡𝑖𝑜𝑛𝜇𝑔𝑚3 = 𝑁𝑢𝑚𝑏𝑒𝑟𝑜𝑓𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑠 (i.e. second particulate matter count data) × 3531.5 × 𝑃𝑎𝑟𝑡𝑖𝑐𝑙𝑒𝑀𝑎𝑠𝑠”, see page 2), wherein the second particulate matter mass data is associated with second particulate matter count data determined by a reference particulate matter count device for the first atmospheric area over a second period of time (e.g. “In order to define the correction factors it was essential to have a baseline to compare data against.  This system was therefore deployed in a side-by-side arrangement (i.e. the installed location is the first atmospheric area, see also Fig. 1) with an industrial grade monitor at Air Management Services (AMS) in Philadelphia PA.  Figure 1 to the left shows our monitor (i.e. reference particulate matter count device) placed upon an AMS monitor.  The specific monitor was a Met-One Instrument BAM-1020, which is a FEM Monitor.  Collecting data from the same location as an industrial monitor allowed for the direct comparison of results. For 33 days (i.e. second period of time), data was collected in this side-by-side deployment, resulting in a total of 3,177 usable data points”, see page 3 section “Correction Algorithm”).  
Arling does not explicitly teach a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, a reception component, a model generation component
Hart teaches a memory (e.g. see item 835 Mass storage device, Fig. 8); a processor operably coupled to the memory, wherein the processor (e.g. “The microcontroller unit (MCU) (i.e. processor), digital signal processor (DSP), or control electronics in the device use air flow rate measurements, which may be used to determine the correlation factor between particle counts and mass concentration”, see column 7 lines 36-49; since the MCU, DSP, and control electronics can be used together to determine a relationship, they are considered operatively coupled, see column 8 lines 16-18, the various component are software algorithms executed by the MCU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Hart into Arling in order to gain the advantage of being able to carry out a plurality of algorithms and corrections to atmospheric data so that air quality can be properly monitored.  
However, the prior art fails to anticipate or render obvious wherein selected values comprise relative direct current offset values associated with a high pollution state based on a subset of relative direct current offset values respectively associated with a subset of particulate matter mass concentration levels within a threshold mass concentration level range in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 13-14, 16-17 also distinguish over the prior art for at least the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Should the double patenting rejection be overcome, the following would be
examiner’s statement of reasons for allowance regarding18-20:
Regarding claim 18, Arling teaches a relationship between first particulate matter mass data, first particulate matter count data (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. relationship) where F is the final concentration. O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. first conditional information), and C is the correction factor (i.e. depends on first particulate matter mass data)”, bottom of page 3-line 1 page 4),
create at least one conversion model based on the relationship, wherein the conversion model converts a particulate matter count to a particulate matter mass,  based on one or more conditional parameters of defined conditional parameters  (e.g. “The correction algorithm which allows these results can be defined by the following relation, 𝐹 = 𝑂 × 𝐻 × 𝐶 (i.e. conversion model) where F is the final concentration (i.e. particulate matter mass value). O is the concentration obtained after converting from particle count (i.e. depends on a particulate matter count), H is the relative humidity percentage (i.e. one or more conditional parameters of defined conditional parameters), and C is the correction factor”, bottom of page 3-line 1 page 4); 
However, the prior art, alone or in combination fails to teach a computer program product for monitoring particulate matter mass concentration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to: wherein the at least one conversion model comprises a first conversion model associated with low pollution states based on a first subset of the first conditional information associated with a first subset of particulate mass concentration levels below a threshold level and a second conversion model associated with high pollution states based on a second subset of the first conditional information associated with a second subset of the particulate mass concentration levels above the threshold level.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2857